DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application claims benefit to provisional application No. 61/643,141, filed 05/04/2012. 

Status of the Claims
Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15 and 17-23 are pending; claims 1 and 11 are amended; claims 3, 6, 10, 13 and 16 are canceled; and claims 20-23 are withdrawn. Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15 and 17-19 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims 1 and 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stuelpnagel et al., US PG Pub No. 2005/0158702A1 in view of Bachman et al., US PG Pub No. 2007/0292312A1 (previously cited), Reddy et al., US PG Pub No. 2006/0292559A1 (previously cited), Chandler, US Patent No. 6,221,678 B1 and Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pg. 141 (document is 3 pages).
Stuelpnagel et al. teach a method for multiplexed identification of individual cells populations within a heterogeneous cell sample mixture (abstract and paras [0033], [0034], [0038], [0039]), the method comprising conjugating each of a plurality of labels such as fluorophores (e.g., para [0038]), each having distinct spectral emissions, to the distinct cells (such that each population of cells is associated with a distinct spectral emission) in order to stain the plurality of cells in the mixture while the cells are non-adherent (para [0077]-[0081], followed by adhering the individual cells (individual ones of the plurality)), cells adhered either directly or by way of microspheres, to individual cites of a substrate, namely in an array (para [0054]-[0059]), detecting the individual cells based on the detection of the spectrally distinct signal(s), thereby simultaneously identifying individual cells of at least two unique subsets (at least two different populations of cells from the mixture) adhered to the array based on their distinct emission spectra (e.g., see para [0124]). 

	Stuelpnagel’s methods further comprising interrogating, using confocal microscopy, the plurality of groups of antibody-fluorophores to detect the presence or absence of an individual cell marker and relative expression level (see para [0124], thereby addressing LSCM). 
	Although Stuelpnagel’s methods comprise spectrally separating fluorophores into a plurality of groups based on their distinct emissions in that Stuelpnagel is assigning each separate fluorophore to a group based on its binding partner, and conjugating a binding partner for a particular subpopulation based on the binding partner’s affinity for a particular target, Stuelpnagel’s method fails to teach as part of their method, a first step of exciting the plurality of fluorophores by using one or more excitation lasers to produce emission spectra from the plurality prior to the step of separating them based on their emission (and prior to subsequently 
Bachman et al. teach an assay system/apparatus that is a plate (substrate) having thereon an array of removable micro-pallets for capturing/isolating subsets of populations such as cells in a sample (see e.g., abstract, and paras [0007], [0046], [0047] and [0048]). Bachman teach the systems described advantageously solve the problem of positive selection of samples, and allow one to quickly and selectively remove sample from the plate for further processing, eliminate the need to cut around samples, greatly increasing the speed and throughput while reducing complexity for selection (para [0048]), and importantly also teach that since the pallets are arranged on a plate, high speed analysis and sample selection can be performed at rates comparable to flow cytometry in a far simpler manner (para [0048]). Further, see para [0072], Bachman also teach the micro-pallet array system enables the analysis of cells, followed by positive selection of cells while they remain adherent to pallets, that the pallet release and collection process subjects the cells to less perturbation than sorting by flow cytometry, since the cells remain adherent during the analysis and sorting, that improved cell health and viability is provided as a result. Bachman teach the systems are applicable for cells that are adherent and 
Reddy et al. (cited previously) also, similarly to Stuelpnagel, teach methods comprising the use of labeled detection reagent in order to detect and distinguish immobilized target cells in a microarray format, specifically see at para [0084] and figure 5, Reddy similarly disclose the use of multiple labeled conjugates to produce a microarray of various molecular species, and use of different detectably labeled reagents specific to distinct cell surface molecules of the immobilized cells in order to detect, differentiate, and quantitate sub-populations of immobilized cells (a heterogeneous mixture comprising different subpopulations of cells, i.e. not all cells in the mixture are the same). Reddy does teach multiple different fluorescent labels conjugated to reagents such as antibodies (see thereby addressing conjugates of spectrally distinct fluorophores each having a different identifiable emission spectra to antibodies, see para [0099], thereby allowing simultaneous measurement of multiple analytes), see also Figure 5, demonstrating embodiments comprising multiple different labeled antibodies (see Reddy teach the use of antibodies such as monoclonal antibodies). Reddy is teaching the ability to detect, differentiate and quantify (the level) different sub-populations of cells based on detection/binding their individual surface markers (the labeled reagent binding cell surface marker).
Further see Chandler et al., col. 8, lines 1-6, labeling antibody detection reagent is well known in the art at the time, see Chandler teach detectable label can be coupled to antibody by any of applicable techniques known in the art including covalent bonding (Chandler listing for example, covalent bonding or passive adsorption). 

	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified Stuelpnagel et al. in order to have excited the plurality of fluorophores prior to conjugation in order to have established their distinct emissions (for the purpose of separating them based on emission and assigning them to a particular antibody for a particular one of the plurality of cells) as an obvious matter of applying a known technique to a known method. Specifically, the prior art previously recognized the base technique as described by Stuelpnagel (and also Reddy) of spectrally distinguishing conjugate species based on fluorophore spectral emission (and as such, distinguishing targets for which the conjugates bind by spectral emission); it was well known in the art at the time that in order to distinguish such fluorophore labels (conjugates) by emission, it is necessary to first excite the conjugates in order to observe their distinct emissions. As a result, it would have been obvious that in separating the fluorophores based on emission in order to assign (separate) each to a particular conjugate, it would have been necessary to excite the fluorophores such that one is able to observe their emission, and subsequently separate and pair them with the appropriate antibodies. The ordinarily skilled artisan would have appreciated that this step is a necessary step to have been performed in order to produce and observe their emission spectra (to allow one to separate them and assign them based on emission, as in Stuelpnagel); one of ordinary skill would have a reasonable expectation of success exciting the labels since it is known in the art that in order to observe a fluorophore’s emission, the fluorophore needs to exposed to an excitation. 

	It would have been further obvious that the mAb-fluorophore comprise covalent fluorophore-conjugated mAb as an obvious matter of applying a known technique to a known method. In particular, the prior art recognized covalent conjugation as a commonly recognized coupling technique (for coupling antibody to a detectable label, see specifically Chandler disclosing the finite list of exemplary techniques such as covalent bonding and passive adsorption). Further, it would have been obvious that the mAb-fluorophore comprise covalent 
	Although the claim further recites “wherein the mAb-fluorophores comprise covalent fluorophore-conjugated mAbs to minimize the possibility of cross-reactivity and non-specific binding of secondary reagents within a given sample”, the language “to minimize the possibility of cross-reactivity and non-specific binding of secondary reagents within a given sample” these limitations specific to the wherein clause are specific to the intended use/purpose of the mAb-fluorophores comprising the covalent fluorophore-conjugated mAbs. These limitations do not limit the scope of the claimed method as they do not recite any additional steps or limitations that clearly result in a difference in how the claimed method is carried out. Even further, the combination of the cited is teaching a method comprising the conjugate with covalent fluorophore conjugated mAbs, the limitations are merely an additional advantage the results from the combination of the cited art. 
	Additionally, although Stuelpnagel fails to teach an array of selectively releasable micro-pallets, and as such a step of selectively releasing the individual micropallets to which the identified one or more cells of an individual one of the plurality of unique subsets of cells are adhere, it would have been obvious to have modified the microarray of Stuelpnagel with that of Bachman, and to have further performed a step of selectively releasing identified micropallet(s) 
Regarding independent claim 11, claim 11 is substantially similar to independent claim 1, independent claim 1 discussed previously in detail above (see claim 11 omits the step of exciting the fluorophores, separating and conjugating the fluorophores to monoclonal antibodies). However, see the analyses as detailed previously above as the same reasoning applies presently. Claim 11 is considered obvious over the cited prior art for the same reasons as detailed previously in the above analyses. 
Regarding claims 2 and 12 Bachman et al. is teaching their array of micro-pallets provides for the determination of the sum and amplification of the characteristic optical response, the method improving the limit of detection and sensitivity of the biosensor (para [0039], summing signal thereby suggesting Bachman’s invention is capable of quantifying cell surface 
	Regarding claims 4 and 14, see as indicated above, the combination of the cited art addresses using the detected signal (i.e., presence/absence and/or quantify) to identify (distinguish) different cells.

	Regarding claims 8 and 18, see Reddy further teach a biopsy as a suitable sample for targeted cells (para [0092]). It would have been obvious (and further one would have had a reasonable expectation of success) to have performed the method as claimed on sample such as a biopsy sample since biopsy samples were recognized by the art to have suitable cell for binding to microarray sensor platforms (Reddy, which similarly is directed to the use of a microarray method for detection of individual populations of cells).
	Regarding claim 7, although Stuelpnagel fails to disclose the specific species antibodies to the target antigens as presently recited at claim 7, see for example Reddy (para [0092]) teach targeting cells based on antigen such as the surface marker CD44 (Reddy teaching antibody that binds/detects cells including CD44). It would have been further obvious based on the cited art to have selected antibodies to the cell surface marker CD44 in order to detect cells such as monocytes (for example as supported by Reddy, Reddy suggesting it as desirable in the art to detect cells such as monocytic cells). Further one would be motivated to rely on antibody to CD44 as an obvious matter of using a known technique for a known method, in particular considering the array based format was known in the art intended for the detection/selection of individual cells (Stuelpnagel, Reddy and Bachman), and further the technique of detection by binding cell surface markers such as CD44 (for monocytic cells) was also known. One having ordinary skill would have a reasonable expectation of success, when using antibody to CD44, of at least detecting CD44 expressing cells such as monocytic cells. 
. 
	 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stuelpnagel et al., Bachman et al., Reddy et al., Chandler and Harlow & Lane, as applied to claim 1 above, and further in view of Al-Hajj et al., Prospective identification of tumorigenic breast cancer cells, PNAS, 100(7), (2003), p. 3983-3988 (cited previously).
Stuelpnagel et al. and the cited prior art teach a method substantially as claimed; further, both of Stuelpnagel and Reddy teach their methods using array format to detect cell populations comprising tumorigenic cells (see as cited above), Reddy also teaching detection of cell surface markers including CD44.
	However, the cited art fails to teach Applicant’s elected species of monoclonal antibody, namely antibody specific for Epithelial Specific Antigen (ESA) (claim 7). 
	See also Al-Hajj (cited previously, pages 3985, col., 1 para 2, col. 2, para 3, and also page 8987, col. 2, para 2) teaching multiplex identification/detection of individual cells within populations of cells, including tumorigenic cells using antibodies, against tumorigenic cancer markers such as anti-CD44, anti-CD24, anti-ESA (anti-ESA addressing applicant’s elected species of monoclonal antibody) (see e.g. page 3985, col. 1); see also page 3986, col. 2, para 2 (anti-ESA for enrichment of tumorigenic cells). 
It would have been further prima facie obvious to one having ordinary skill in the art to have targeted the marker ESA as an obvious matter of using are recognized markers for selection/isolation to tumorigenic cancer cells (one motivated in particular to identify and select tumor cells to indicate/diagnose disease). One having ordinary skill in the art would have had a .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding the previous rejection of claims 1 and 11 under 35 U.S.C. 112(b), see as discussed previously above the rejection is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103(a) (remarks pages 8-9), Applicant specifically indicates amendments to the claims in order to recite “wherein the mAb-fluorophores comprise covalent fluorophore-conjugated mAbs to minimize the possibility of cross-reactivity and non-specific binding of secondary reagents within a given sample”. Applicant specifically argues none of the cited art specifically discusses cross-reactivity and non-specific binding of secondary reagents with a given sample. However, see as discussed above, the use of reagent comprising covalently bonded detectable label is not unobvious of the prior art at the time. Further, in response to arguments that the cited art doesn’t address Applicant’s specific reason for relying on this covalently labeled reagent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). This particular limitation (specific to cross-reactivity and non-specific binding) does not specifically limit how the claimed 
For all of these reasons, the arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641